PER CURIAM:
Daniel Liptak appeals the district court’s order modifying the terms of his supervised release to include a requirement that he participate in a sex offender assessment and treatment deemed necessary as a result of the assessment. A district court’s imposition of special conditions of supervised release is reviewed for abuse of discretion. United States v. Dotson, 324 F.3d 256, 259 (4th Cir.2003). We have reviewed the record and conclude that the decision to modify the terms of Liptak’s release was a proper exercise of discretion. Accordingly, we grant the motion for leave to file a supplemental brief and affirm for the reasons stated by the district court. United States v. Liptak, No. 7:07-cr-00009-gec, 2007 WL 1795748 (W.D. Va. June 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.